ACCEPTED
                                                                                                  02-15-00124-CV
                                                                                       SECOND COURT OF APPEALS
                                                                                            FORT WORTH, TEXAS
                                                                                            4/13/2015 11:20:24 AM
                                                                                                   DEBRA SPISAK
                                                                                                           CLERK

                                  Cause No. 2013-40749-362

HOBBY LOBBY STORES, INC.,                            §        IN THE DISTRICT COURT OF
                                                                            RECEIVED IN
                                                     §                 2nd COURT OF APPEALS
       Plaintiff,                                    §                  FORT WORTH, TEXAS
                                                     §                04/13/2015 11:20:24 AM
v.                                                   §        DENTON COUNTY,    TEXAS
                                                                            DEBRA  SPISAK
                                                     §                         Clerk
STANDARD RENEWABLE ENERGY, LP                        §
AND SRE3 GP, LLC, individually and as its            §
General Partner,                                     §
                                                     §
       Defendants,                                   §
                                                     §
v.                                                   §
                                                     §
U.S. SPECIALTY INSURANCE COMPANY,                    §
Surety,                                              §
                                                     §
       Third Party Defendant.                        §        362nd JUDICIAL DISTRICT



                             NOTICE OF APPEAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Hobby Lobby Stores, Inc. (“Hobby Lobby”) and Third Party Defendant, U.S.

Specialty Insurance Company, as Surety (“U.S. Specialty”), file the following Notice of Appeal

and, in support thereof, would respectfully show the Court as follows:

                                                I.

       This Notice of Appeal is filed by Plaintiff Hobby Lobby and Third Party Defendant U.S.

Specialty.

                                               II.

       The identity of the trial court, cause number, and style of this case are as shown in the

caption above.




NOTICE OF APPEAL - Page 1
                                              III.

       Hobby Lobby and U.S. Specialty appeal from the Trial Court’s Final Judgment, dated

January 29, 2015, and from the Trial Court’s (i) Order Denying Hobby Lobby’s Motion to

Release Bond to Indemnify Against Lien, (ii) Order Denying Hobby Lobby’s Motion for

Judgment Notwithstanding the Verdict and (iii) Order Denying Hobby Lobby’s Motion for New

Trial, all dated April 9, 2015.

                                              IV.

       Hobby Lobby and U.S. Specialty desire to appeal from the decision of the Court and

Final Judgment and Orders.

                                              V.

       This appeal is taken to the Second Court of Appeals sitting in Fort Worth, Texas.


                                            Respectfully submitted,




                                            ______________________________
                                            KIMBERLY M. J. SIMS
                                            State Bar No. 24046167
                                            ksims@palterlaw.com

                                            PALTER STOKLEY SIMS PLLC
                                            8115 Preston Rd., Suite 600
                                            Dallas, Texas 75225
                                            Telephone: (214) 888-3106
                                            Facsimile: (214) 888-3109

                                            ATTORNEY FOR HOBBY LOBBY STORES, INC.




NOTICE OF APPEAL - Page 2
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served upon
the following, on this 13th day of April, 2015.

VIA EMAIL: ERICD@TEXASBUSLAW.COM
Eric F. Dankesreiter, Esq.
VIA EMAIL: DCRAFTON@TEXASBUSLAW.COM
Debra S. Crafton, Esq.
WIGINGTON & DANKESREITER LLP
3010 Broadmoor Lane
Flower Mound, Texas 75022




                                                           __________________________
                                                           Kimberly M. J. Sims




NOTICE OF APPEAL - Page 3